Name: Commission Regulation (EEC) No 3751/91 of 19 December 1991 re-establishing the levying of customs duties on products falling within CN code 2523, originating in Czechoslovakia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  building and public works;  political geography
 Date Published: nan

 21 . 12. 91 Official Journal of the European Communities No L 352/63 COMMISSION REGULATION (EEC) No 3751/91 of 19 December 1991 re-establishing the levying of customs duties on products falling within CN code 2523, originating in Czechoslovakia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply the Community of the products in question originating in Czechoslovakia ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties for the products in question must be re-established with regard to Czechoslo ­ vakia, HAS ADOPTED THIS REGULATION : Article 1 As from 24 December 1991 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products, originating in Czechoslovakia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of that Regulation, customs duties on certain products originating in each of the countries or territories listed in Annex III are totally suspended, and the products as such are, as a general rule, Community, originating subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8 , where the increase of preferential imports of these products, originating in one or more beneficiary countries, threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered is equal, as a general rule, to 6,3 % of the total importations into the Community from third countries in 1988 ; Whereas, in the case of products falling within CN code 2523, originating in Czechoslovakia, the reference base is fixed at ECU 7 464 000 ; whereas that reference base was reached on 30 October 1991 by charges of imports into CN code Description 2523 Portland cement, aluminous cement, slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .